[Cite as Columbus v. Wynn, 2021-Ohio-3934.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

City of Columbus,                             :

                Plaintiff-Appellee,           :
                                                                No. 20AP-479
v.                                            :           (M.C. No. 2001 CVI 021339)

Christopher J. Wynn,                          :           (REGULAR CALENDAR)

                Defendant-Appellant.          :


                                       D E C I S I O N

                                 Rendered on November 4, 2021


                On brief: Zach Klein, City Attorney, and Paul T. Khoury, for
                appellee.

                On brief: Christopher J. Wynn, pro se.

                      APPEAL from the Franklin County Municipal Court
MENTEL, J.
        {¶ 1} Defendant-appellant, Christopher J. Wynn, pro se, appeals from the Franklin
County Municipal Court's September 15, 2020 decision. For the following reasons, we
dismiss the appeal.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On June 15, 2001, plaintiff-appellee, City of Columbus, filed a complaint in
the Franklin County Municipal Court, Small Claims Division, against appellant for failure
to pay city income tax for tax years 1995 and 1996. Pursuant to Civ.R. 53, the case was
referred to a magistrate and set for a hearing on August 21, 2001. The magistrate issued a
decision in favor of appellee after appellant failed to appear for the hearing. On August 23,
2001, the trial court adopted the decision entering judgment in favor of appellee in the
amount of $1,747.61, plus court costs and interest at the rate of 10 percent per annum. A
No. 20AP-479                                                                                2


certificate of judgment was filed with the Franklin County Court of Common Pleas on
September 28, 2001.
       {¶ 3} On May 10, 2005, appellee filed a motion for a judgment debtor exam of
appellant. According to appellee, in December 2005, it retained a collection firm to
continue the post-judgment executions. Appellee attempted several garnishments between
March and April 2006. On April 12, 2006, appellant filed motions to vacate the judgment
and garnishments. On July 11, 2006, the trial court overruled and denied appellant's
motions. A series of garnishments and judgment debtor examinations were attempted over
the next few years. Of note, appellant filed a request for a hearing, which was granted. On
October 25, 2007, the trial court filed an entry approving the garnishment.
       {¶ 4} Between January 2012 to June 2019 there was no record of activity in this
case. On June 24, 2019, appellee filed a motion for revivor against appellant. The trial
court granted the motion on March 24, 2020.
       {¶ 5} On April 16, 2020, appellant filed a motion to set aside the original judgment
or entry dated March 24, 2020. Appellant also filed several motions and counterclaims
over the coming months. On September 15, 2020, the trial court issued a decision and
order denying appellant's motions.
       {¶ 6} On October 15, 2020, appellant filed a notice of appeal.
II. LEGAL ANALYSIS
       {¶ 7} As a threshold matter, we observe that appellant's brief is deficient in that it
fails to substantially conform to the briefing requirements of the Ohio Rules of Appellate
Procedure and this court's Local Rules. Pursuant to App.R. 16, an appellant must include
in its brief "[a] statement of the assignments of error presented for review, with reference
to the place in the record where each error is reflected" and "[a] statement of the issues
presented for review, with references to the assignments of error to which each issue
relates." App.R. 16(A)(3) and (4). As set forth in App.R.12(A)(1)(b), this court is limited in
its review to the assignments of error identified in appellant's briefs. See In re Estate of
Taris, 10th Dist. No. 04AP-1264, 2005-Ohio-1516, ¶ 5. An appellate court is not required
to "conjure up questions never squarely asked or construct full-blown claims from
convoluted reasoning." State ex rel. Karmasu v. Tate, 83 Ohio App.3d 199, 206 (4th
Dist.1992). Nor can we attempt to review assignments of error that may not be discernable
No. 20AP-479                                                                              3


from the record. Flaim v. Medical College of Ohio, 10th Dist. No. 04AP-1131, 2005-Ohio-
1515, ¶ 6; see also App.R. 12(A)(2) (finding a court may disregard error not properly
identified). While this court will often provide some leniency to pro se litigants, they are
held to the same rules and procedures as litigants that have retained counsel. Williams v.
Griffith, 10th Dist. No. 09AP-28, 2009-Ohio-4045, ¶ 21. If a court cannot comprehend the
arguments posited by a party, relief cannot be granted. Id., quoting State v. Dunlap, 10th
Dist. No. 05AP-260, 2005-Ohio-6754, ¶ 10.
         {¶ 8} An appellant's failure to substantially comply with the foregoing
requirements provides independent grounds for dismissal. McCormick v. Hsiu Chen Lu,
10th Dist. No. 18AP-284, 2019-Ohio-624, ¶ 19-20. Loc.R. 10(E) of the Tenth District Court
of Appeals states that any "noncompliance with the Appellate Rules or the Rules of this
Court" shall be "deemed good cause for dismissal of an appeal."
         {¶ 9} In the case sub judice, appellant has not presented any assignments of error
for review in its brief. Moreover, appellant's brief merely alleges a series of vague legal
issues with no discernable argument or support in the record. As appellant has failed to
present any assignments of error, we decline to create questions not squarely presented for
review.
III. CONCLUSION
         {¶ 10} As Wynn has failed to file a brief substantially in conformity with the Ohio
Rules of Appellate Procedure, we sua sponte dismiss this appeal. App.R. 18(C); Loc.R.
10(E).
                                                                         Appeal dismissed.
                         BROWN and BEATTY BLUNT, JJ., concur.
                                     _____________